In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00538-CR
     ___________________________

       DAVID ALFORD, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 16th District Court
         Denton County, Texas
      Trial Court No. F16-2926-16


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                              MEMORANDUM OPINION

          Appellant David Alford attempts to appeal an April 2018 conviction and

sentence. Because we have no jurisdiction, we dismiss this appeal.

          In trial court cause number F16-2926-16, Appellant pled guilty to unauthorized

use of a vehicle, a state jail felony, in exchange for credit for time served and a jail

sentence instead of confinement in the state jail division. See Tex. Penal Code Ann.

§§ 12.35(a), 12.44(a), 31.07. The trial court convicted and sentenced Appellant on

April 4, 2018, and Appellant did not file a motion for new trial.             Accordingly,

Appellant’s notice of appeal was due by May 4, 2018, but he did not file it until

December 10, 2018. See Tex. R. App. P. 26.2(a) (providing that a notice of appeal

must be filed within thirty days of sentencing absent a timely motion for new trial).

Appellant’s notice of appeal was therefore filed approximately seven months too late.

See id.

          We informed Appellant by letter of our concern that we lack jurisdiction over

this appeal because his notice of appeal was untimely filed. See Tex. R. App. P.

26.2(a). We stated that the appeal would be subject to dismissal absent a response

showing grounds for continuing it. Appellant responded, but his response does not

show a ground for continuing the appeal.

          A notice of appeal that complies with the requirements of rule 26 is essential to

vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

                                              2
appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

      Because Appellant filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 14, 2019




                                            3